o ON BD oO FF WD NY

P NY NY NY WYN NS NY KYN DN KF SB SB BB ee ee oe pe
Go HP ON AU PR WO NH HK COC WD MN AU B® wD N RO]

Kenneth W. Harper

Quinn N. Plant

Menke Jackson Beyer, LLP
807 North 39" Avenue
Yakima, WA 98902
509-575-0313

Attorneys for Defendant

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

 

 

 

Firs Home Owners Association,
NO. 2:19-cv-01130
Plaintiff,
DEFENDANT CITY OF SEATAC’S
v. RESPONSE TO PLAINTIFF'S MOTION
TO STRIKE AFFIRMATIVE
City of SeaTac, a Municipal Corporation, DEFENSES (Dkt. #42).
Defendant.
I. INTRODUCTION
Defendant City of SeaTac does not oppose the plaintiff's motion as it relates to
several affirmative defenses alleged by the City. In an effort to clarify the factual and legal

basis of its affirmative defenses, the City has filed a motion for leave to amend its answer
and affirmative defenses. (Dkt. #48). The motion is noted for hearing on December 20,
2019. Ud.). The Court should grant the City's motion and deny the HOA's motion (Dkt.
#42) as moot.

In the alternative, the Court should adjudicate the HOA's motion to strike the City's
affirmative defenses and, if granted in whole or in part, grant the City leave to amend its

answer and affirmative defenses.

DEFENDANT CITY OF SEATAC’S MENKE JACKSON BEYER, LLP
RESPONSE TO PLAINTIFF'S MOTION ean Us
TO STRIKE AFFIRMATIVE DEFENSES - 1 een

2:19-cv-01130-RSL
© FN DBD oO FF WD NH

PN NY NY WN NY NNN DN BF BH FR FB SB PB Be he Pi
Goo ON A oT BO NH KB COC DO WN BAU PR WON FO

 

II. BACKGROUND

The HOA filed its first amended complaint on October 21, 2019. (Dkt. #25). The
City filed a motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6) on October 31, 2019, set
for hearing on November 22, 2019. (Dkt. #36). The City also filed an answer and
affirmative defenses on November 1, 2019. (Dkt. 37).

On November 22, 2019, the HOA moved to strike the affirmative defenses alleged
by the City. (Dkt. #42).

On December 5, 2019, the City filed a motion to amend its answer and affirmative
defenses. (Dkt. #48). The City's motion is noted for hearing on December 20, 2019. (Ud).
The amendments proposed by the City clarify the factual and legal basis of the City's
affirmative defenses in this lawsuit. (Dkt. #49, ¢ 4).

Il. RESPONSE ARGUMENT
A. Standard of review.

The Court “may strike from a pleading an insufficient defense or any redundant,
immaterial, impertinent, or scandalous matter.” Fed. R. Civ. P. 12(f). The purpose of a
Rule 12(f) motion to strike is “to avoid the expenditure of time and money that must arise
from litigating spurious issues by dispensing with those issues prior to trial.” Sidney-
Vinstein v. A.H. Robins Co., 697 F.2d 880, 885 (9th Cir. 1983).

A defense is insufficient if it is unsupported by any facts that would entitle the
defendant to relief. City of Seattle v. Monsanto Co., 387 F. Supp. 3d 1141, 1163 (W.D.

Wash. 2019) (citation omitted). Immaterial matter is that which has no essential or

DEFENDANT CITY OF SEATAC’S MENKE JACKSON BEYER, LLP
RESPONSE TO PLAINTIFF'S MOTION Yakima, WA 98902
TO STRIKE AFFIRMATIVE DEFENSES - 2 Se

2:19-cv-01130-RSL
oOo PmOnN BD OF FF WD NY &

WN NY NY NNN NY NNN FP BF FB BB BRB BR RR RP
oOo 6 SBN A HW PR WON RP BC DOAN BDU BR wWN FO

 

important relationship to the claim for relief or the defenses being pleaded, and impertinent
matter consists of statements that do not pertain, and are not necessary, to the issues in
question. Id. (citation omitted).

Motions to strike affirmative defenses are "disfavored and should only be granted if
the asserted defense is clearly insufficient as a matter of law under any set of facts the
defendant might allege." Barria v. Yu, 2009 WL 10681521 at *1 (S.D. Cal. Sept. 29, 2009);
also Cellular v. Vanguard Cellular Sys., Inc., 810 F. Supp. 486, 499-500 (S.D.N.Y. 1992)
("If there is any doubt whether the challenged matter may raise an issue of fact or law, the
motion to strike should be denied ....").

B. The Court should grant the City's motion to amend its answer and affirmative
defenses (Dkt. #48) and deny the HOA's motion as moot.

The City has moved for leave to amend its answer and affirmative defenses. (Dkt.
#48). The amendments proposed by the City clarify the legal and factual basis of the City's
affirmative defenses. For reasons set forth in Dkt. #48, the Court should grant the City's
motion for leave to amend its answer and affirmative defenses and deny the pending motion
(Dkt. #42) as moot.

Cc. The City does not oppose the HOA's motion insofar as it relates to some
affirmative defenses plead by the City.

The City does not oppose the HOA's motion to strike affirmative defenses designated
as number 2 (Dkt. #37 at p. 38 ("Plaintiff's claims are barred in whole or in part by
justification, privilege, and or legislative immunity ...)) and number 6 (/d., at p. 39

("Plaintiff's claims are barred by applicable statutory definitions in the laws upon which

DEFENDANT CITY OF SEATAC’S cee a SOnNGHIRGS Amemte
RESPONSE TO PLAINTIFF'S MOTION Yakima, WA. 98902
TO STRIKE AFFIRMATIVE DEFENSES - 3 era

2:19-cv-01130-RSL
oo en HD FF F WO NY

WN NY NY WN NY NNN DN HF FB SB Be BSB He Be ep LB
So OP eN A um BR ON HK OC BO MON BD oT RR wD FP OC]

 

plaintiff's claims are based... )). These affirmative defenses have been omitted from the
City's proposed amended answer and affirmative defenses. (Dkt. #48 at p. 45-46).

The City also does not oppose the HOA's motion to strike insofar as it concerns the
affirmative defenses of laches and unclean hands, both of which are included as part of
affirmative defense number 5. (Dkt. #37 at p. 39). These affirmative defenses have also
been omitted from the City's proposed amended answer and affirmative defenses. (See Dkt.
#48 at p. 46).

The City reserves its right to seek leave to amend its affirmative defenses in the
future should discovery indicate a need to re-assert these affirmative defenses.

D. The affirmative defenses as pled provide the HOA with fair notice of the
manner in which the City intends to defend itself in this lawsuit.

The key to determining the sufficiency of the pleading of an affirmative defense is
whether it gives the plaintiff "fair notice" of the defense. United States v. Center for
Diagnostic Imaging, Inc., 2011 WL 6300174 at *2 (W.D. Wash. Dec. 16, 2011). This is
something less than the specificity required of a complaint under Twombly and Iqbali. Id.
(citation omitted).

The City at affirmative defense number 8 identifies as a factual basis underlying the
affirmative defense the pending lawsuit involving the HOA and the City styled Medina et al.
v City of SeaTac et al., King County Superior Court case number 17-2-07094 KNT. (Dkt.
#37 at p. 39). This reference provides the factual background to the City's contention in
affirmative defense number 3 that some or all of the HOA's claims are barred by res judicata

or collateral estoppel (/d., at p. 38) as well as affirmative defense number 10 that some or all

DEFENDANT CITY OF SEATAC’S MENKE JACKSON BEYER, LLP
RESPONSE TO PLAINTIFF'S MOTION raLRNeL WA ono02
TO STRIKE AFFIRMATIVE DEFENSES - 4 DT aes

2:19-cv-01130-RSL
CoC Ont BD oF FF W NH

wn NY NY WKY NY NY NY N YK NO FSF FSF FSF SF FF FF FF FF SF &
oO ON DB oO FF WS NB RF CO OO PON HO a Fk YS NY KF OS

 

of the HOA's claims are not ripe. (/d., at p. 39). Finally, the HOA's decision to settle some
of the claims it alleged in that lawsuit and its members’ decision to voluntarily move out of
the mobile home park, as described in paragraph 3.83 of the first amended complaint (Dkt.
#25 at p. 22) is likewise informative as to the City's waiver defense at affirmative defense
number 5. (Dkt. #37 at p. 35). The HOA is on notice of the nature of these defenses.

The HOA cannot plausibly claim uncertainty as to the nature of the HOA's statute of
limitations defense, asserted as affirmative defense number 9. (/d.). The HOA has alleged
claims arising under two laws, the federal Fair Housing Act, 42 U.S.C. § 3601 ef seg. and
the Washington Law Against Discrimination, Ch. 49.60 RCW. Claims under both laws are
governed by applicable statutes of limitations. See 42 U.S.C. § 3613(a); RCW §
4.16.080(a). The first amended complaint speaks for itself as to the dates upon which
alleged wrongful acts occurred, and no additional factual or legal reference is required to put
the HOA on notice that applicable statutes of limitations may bar some or all if its claims.

The same may be said for the City's standing defense. The allegations in the HOA's
complaint demonstrate an absence of standing. The HOA request to recover damages
incurred by its members precludes representational standing. See Washington Legal Found.
v. Legal Found. of Washington, 271 F.3d 835, 850 (9th Cir. 2001), aff'd, 538 U.S. 216
(2003). Allegations that the HOA was formed for the purpose of challenging the land use
decision at issue in this lawsuit may be dispositive as to organizational standing. See Fair

Hous. Council of San Fernando Valley v. Roommate.com, LLC, 666 F.3d 1216, 1219 (th

DEFENDANT CITY OF SEATAC’S MENKE JACKSON BEYER, LLP
RESPONSE TO PLAINTIFF'S MOTION Yakima, WA 98902
TO STRIKE AFFIRMATIVE DEFENSES - 5 Cu,

2:19-cv-01130-RSL
Oo moan HA oO fF WS NY

WN NY NY NY NY NY NNN DND SF SB SB BBB BRB BB Be
oO maa uu BB WOH HK OC OBO MONA U R wWN KH OC

 

Cir. 2012). The affirmative defense need not merely repeat the HOA's own allegations as a
means of explaining the affirmative defenses.

Finally, the City's affirmative defense number 7 at Dkt. #37 at p. 39 ("Plaintiff's
claims are barred under McDonnel Douglas Corp. v. Green, 411 U.S. 792 (9173) .. .") was
elaborated on in the City's motion to dismiss, (Dkt. #36) including particularly its reply
memorandum. (See Dkt. #43 at p. 4-7). The HOA has fair notice of the manner in which
the City intends to defend itself under this theory.

The HOA's criticisms of the City's affirmative defenses are largely without merit.

Ss To the extent the HOA's motion is granted, the City requests leave to amend its
answer and affirmative defenses.

Should the Court be inclined to grant the HOA's motion in whole or in part, the City
should be allowed to amend its affirmative defenses. Leave to amend stricken pleadings is
freely granted unless it would cause prejudice to the opposing party. Employee Painters'
Trust v. Pacific Northwest Contractors, Inc., 2013 WL 1774628 at *3 (W.D. Wash. April
25, 2013).

This lawsuit is only at the pleading stage, with a Fed. R. Civ. P. 12(b)(6) motion to
dismiss pending. The HOA has not served discovery. (Dkt. #49 at 2). The discovery cutoff
is not until August 9, 2020. (Dkt. #20). Under the civil rules, the City's answer does not
even become due until after the Court issues a decision on the pending motion to dismiss.

Fed. R. Civ. P. 12(a)(4). Under these circumstances, there would be no prejudice to the

HOA.

DEFENDANT CITY OF SEATAC’S ae
RESPONSE TO PLAINTIFF'S MOTION Yakima, WA 98902

TO STRIKE AFFIRMATIVE DEFENSES - 6 Ee

2:19-cv-01130-RSL
oO On HS oO »F WY NY

Sw NY NY NY NY NY NHN NY NN DN FB BF RFR BSB SB Be Be Be Se
Coe SGN A UT PR WON FP Ow’ @AaN Au RP wWB NH OO]

 

IV. CONCLUSION
For the foregoing reasons, the Court should grant the City's motion for leave to
amend its answer and affirmative defenses and deny the HOA's motion as moot. In the
alternative, the Court should adjudicate the motion and grant the City leave to amend its

answer and affirmative defenses.
DATED THIS 9" day of December, 2019.

s/ KENNETH W. HARPER
WSBA #25578

s/ QUINN N. PLANT

WSBA #31339

Menke Jackson Beyer, LLP
Attorneys for Defendant
807 North 39" Avenue
Yakima, Washington 98902
Telephone: (509) 575-0313
Fax: (509) 575-0351

Email: kharper@mjbe.com

DEFENDANT CITY OF SEATAC’S ce eres seme
RESPONSE TO PLAINTIFF'S MOTION Yakima, WA 98902
TO STRIKE AFFIRMATIVE DEFENSES - 7 Se a

2:19-cv-01130-RSL
o On BD OFF FF WO NY

OW NN NY WYNN NNN DN BF BH BR BB eB BR ee
So 6 MON A ua BO NHN KSB CO DO WN Au Pk wDON FOS

 

CERTIFICATE OF SERVICE

 

I hereby certify that on December 9, 2019, I filed the foregoing with the Clerk of the

Court using the CM/ECF System, which will send notification of such filing to the

 

following:

V. Omar Barraza omar(@barrazalaw.com
Christina L. Henry chenry@hdm-legal.com
Ms. Mary E. Mirante Bartolo mmbartolo(@seatacwa. gov
Mr. Mark S. Johnsen mjohnsen(@seatacwa.gov

 

and I hereby certify that I have mailed by United States Postal Service the document to the
following non-CM/ECF participants:
None.

s/ KENNETH W. HARPER
WSBA #25578

s/ QUINN N. PLANT

WSBA #31339

Menke Jackson Beyer, LLP
Attorneys for Defendant
807 North 39" Avenue
Yakima, Washington 98902
Telephone: (509) 575-0313
Fax: (509) 575-0351

Email: kharper@mjbe.com

DEFENDANT CITY OF SEATAC’S MENKE JACKSON BEYER, LLP

807 North 39" Avenue

RESPONSE TO PLAINTIFF'S MOTION Yakima, WA 98902
Telephone (509)575-0313

TO STRIKE AFFIRMATIVE DEFENSES - 8 Fax (509)575-0351
2:19-cv-01130-RSL
